DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the claims to address the rejections under 35 U.S.C. 112. Accordingly, the rejections are withdrawn.
Response to Arguments
Regarding the nonstatutory obvious-type double patenting rejections applicant argues (see pages 7-8 of applicant's remarks filed Dec 31, 2020) the independent claims and the independent claims of the co-pending application each include features distinct from each other. Applicant’s remarks have been fully considered and are persuasive, accordingly the double patenting rejections are withdrawn.
Regarding the prior are rejections of independent claims 1 and 18 applicant argues (see pages 9-11 of applicant's remarks) the prior art does not disclose the features as claimed. Applicant’s remarks have been fully considered and are persuasive, accordingly the prior art rejections are withdrawn.
Allowable Subject Matter
Claims 1 - 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Joy (U.S. Patent Application Publication 2018/0081854), Wang et al. (U.S. Patent Application Publication 2016/0142316), and Maddams (U.S. Patent Application Publication 2017/0078034) generally teaches a multi-core processor having memory and capable of handling a 
In addition, the closest prior art alone or in combination does not teach, nor would it be obvious, for the multi-core processor to utilize a central controller that tracks individual indication of the specific process by a specific core, of one of the cores, on a particular audio signal to allow the specific region of contiguous memory and associated allocation logic to be properly updated related to the specific core execution process, as claimed by claim 18, in combination with other limitations of the claim, thus providing an enhanced multi-core audio processor by tracking the audio signal-to-core processing relationship when multiple audio signals are required to be distributed amongst the multiple cores of the processor.
In addition, the closest prior art alone or in combination does not teach, nor would it be obvious, for the system having a plurality of audio processing cores for a central memory switch to utilize multiple address decoders that dedicates an address decoder and multiplexor for a specific core, as claimed by claim 13, in combination with other limitations of the claim, thus allowing a more efficient process of core-to-memory 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID SIEGEL/Examiner, Art Unit 2653        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653